Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II identified as claims 12-22 and 27-30 without traverse in the reply filed on 11/09/2022 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



3.	Claims 12-18, 20-22 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication US 2022/0191893 (Provisional application 62/855,494) to Miao et al. (hereinafter Miao) in view of US Publication US 2021/0144719 to Choi et al. (hereinafter Choi)  

 	 As to claims 12 and 27, Miao discloses a method of wireless communications, comprising:
 	receiving, by a parent distributed unit (DU) from a central unit (CU), a child DU resource configuration for a child node including an indication of not-available (NA) resources, wherein the NA resources correspond to a set of one or more resources configured at the parent DU as being unavailable for uplink and downlink communications between the parent DU and the child node of the parent DU (Miao; Page 2, Provisional Application, 2nd paragraph discloses a IAB node receives indication from a IAB CU that indicates unavailable resource for child IAB node in D/U/F (= downlink/uplink/flexible);
 	Miao discloses of receiving indication for unavailable resource, but fails to explicitly disclose of determining N/A resources and refraining, by the parent DU, from communicating with the child node. However, Choi discloses 
  	determining, by the parent DU, a set of resources corresponding to the NA resources indicated in the child DU resource configuration (Choi; Fig.5; [0071]-[0074]; [0082] shows and discloses DU of IAB node 1 (=Parent DU) receives indication from CU that indicates whether resources are available or not available for the child IAB node and when the indication indicates that the resource is not available for data transmission and reception, then child node is not able to transmit and receive data with the parent DU); and
 	refraining, by the parent DU, from communicating with the child node within the NA resources based on the determining the set of resources corresponding to the NA resources (Choi; Fig.5; [0071]-[0074]; [0082] shows and discloses DU of IAB node 1 (=Parent DU) receives indication from CU that indicates whether resources are available or not available for the child IAB node and when the indication indicates that the resource is not available for data transmission and reception, then child node is not able to transmit and receive data with the parent DU).
 	It is obvious for a person of ordinary skilled in the art to combine teachings before the effective filing date of the invention because both of the references disclose CU, IAB parent node and IAB child node. One would be motivated to combine the teachings in order to use the limited resources in an effective way by receiving an indication and use the resources based on the indication. 

 	As to claims 13 and 28, the rejection of claim 12 as listed above is incorporated herein. In addition, Miao- Choi discloses wherein the child DU resource configuration corresponds to a modified child DU resource configuration configured to indicate the NA resources to the parent DU (Choi; [0076] discloses of receiving an indication that indicates resources are available and [0082] discloses of receiving indication that indicates resources are not available means this is corresponding to modified child DU resources).

 	As to claims 14 and 29, the rejection of claim 13 as listed above is incorporated herein. In addition, Miao- Choi discloses wherein the modified child DU resource configuration is different from a corresponding first child DU resource configuration provided to the child nod (Choi; [0076] discloses of receiving an indication that indicates resources are available and [0082] discloses of receiving indication that indicates resources are not available means modified child DU resources are different) 

As to claims 15 and 30, the rejection of claim 13 as listed above is incorporated herein. In addition, Miao- Choi discloses wherein the modified child DU resource configuration includes an indication of downlink/uplink/flexible (D/U/F) resources and hard/soft/not-available (H/S/NA) resources (Miao; Page 2, Provisional Application, 2nd paragraph).

As to claim 16, the rejection of claim 13 as listed above is incorporated herein. In addition, Miao- Choi discloses wherein the modified child DU resource configuration includes one or more symbols indicated as hard NA resources to the parent DU (Choi; [0076]; [0011])

As to claim 17, the rejection of claim 13 as listed above is incorporated herein. In addition, Miao- Choi discloses wherein the modified child DU resource configuration indicates an invalid slot format for one or more slots (Choi; [0009] discloses first slot format group includes 8 or more flexible symbols means the first slot format is invalid slot format for uplink or downlink symbols)

As to claim 18, the rejection of claim 13 as listed above is incorporated herein. In addition, Miao- Choi discloses further comprising selecting a pattern for one or more attributes of the modified child DU resource configuration, wherein the pattern indicates a resource type for a set of symbols and slots (Choi; [0089])

As to claim 20, the rejection of claim 13 as listed above is incorporated herein. In addition, Miao- Choi discloses wherein the modified child DU resource configuration indicates an invalid slot format for one or more slots and includes one or more slots indicated as hard resources to the parent DU to indicate to the parent DU that the child node will not have any communication with children nodes of the child node or another parent DU (Choi; [0009] discloses first slot format group includes 8 or more flexible symbols means the first slot format is invalid slot format for uplink or downlink symbols).

As to claim 21, the rejection of claim 13 as listed above is incorporated herein. In addition, Miao- Choi discloses wherein the modified child DU resource configuration indicates an invalid slot format for one or more slots and includes one or more slots indicated as not-available resources to the parent DU to indicate to the parent DU that the child node will be in communication with another parent DU (Choi; Fig.5; [0071]-[0074]; [0082] shows and discloses DU of IAB node 1 (=Parent DU) receives indication from CU that indicates whether resources are available or not available for the child IAB node and when the indication indicates that the resource is not available for data transmission and reception, then child node is not able to transmit and receive data with the parent DU)

As to claim 22, the rejection of claim 13 as listed above is incorporated herein. In addition, Miao- Choi discloses wherein the modified child DU resource configuration includes a reserved resource type indicating to a parent-node that one or more resources are reserved and unavailable for the parent-node to communicate with the child-node (Choi; [0085]; [0087]; [0090])

Allowable Subject Matter
	Claim 19 is objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478